Case 3:17-cv-07210-SK Document 111-4 Filed 09/18/19 Page 1 of 19




                      Attachment 2
                 Case 3:17-cv-07210-SK Document 111-4 Filed 09/18/19 Page 2 of 19

Hong, Caroline

From:               FSAOperations
Sent:               Thursday, March 1, 2018 7:40 PM
To:                 Enrollment Status
Cc:                 Bryson, Jane; Ed Servicer15_FP; Fahley, James
Subject:            Forbearance Extension Request - 03/01/2018 - Great Lakes
Attachments:        ForbEXT_20180301_GL.xlsx



Please grant the borrower a continuation of their non-capping 12 month administrative forbearance from the
request date column in the attached.

The password is the March COD production password.

Thanks,

Zenovia




                                                         1
                 Case 3:17-cv-07210-SK Document 111-4 Filed 09/18/19 Page 3 of 19

Hong, Caroline

From:               FSAOperations
Sent:               Thursday, March 1, 2018 7:40 PM
To:                 grp.fc-mgmt
Cc:                 Bryson, Jane; Ed Servicer15_FP
Subject:            Forbearance Extension Request - 03/01/2018 - MOHELA
Attachments:        ForbEXT_20180301_MOHELA.xlsx



Please grant the borrower a continuation of their non-capping 12 month administrative forbearance from the
request date column in the attached.

The password is the March COD production password.

Thanks,

Zenovia




                                                       1
                 Case 3:17-cv-07210-SK Document 111-4 Filed 09/18/19 Page 4 of 19

Hong, Caroline

From:               FSAOperations
Sent:               Thursday, March 1, 2018 7:39 PM
To:                 'EPNsightReports@nelnet.net'
Cc:                 'david.guerrero@nelnet.net'; Bryson, Jane; Ed Servicer15_FP
Subject:            Forbearance Extension Request - 03/01/2018 - NELNET
Attachments:        ForbEXT_20180301_NELNET.xlsx; ForbEXT_20180301_NELNET-TPD.xlsx



Please grant the borrower a continuation of their non-capping 12 month administrative forbearance from the
request date column in the attached.

The password is the March COD production password.

Thanks,

Zenovia




                                                      1
                 Case 3:17-cv-07210-SK Document 111-4 Filed 09/18/19 Page 5 of 19

Hong, Caroline

From:               FSAOperations
Sent:               Thursday, March 1, 2018 7:41 PM
To:                 'bemery@mycornerstoneloan.org'
Cc:                 'LoanProcessing@mycornerstoneloan.org'; 'tvig@mycornerstoneloan.org'; Bryson, Jane;
                    'nswensen@mycornerstoneloan.org'
Subject:            Forbearance Extension Request - 03/01/2018 - CORNERSTONE
Attachments:        ForbEXT_20180301_CORNERSTONE.xlsx



Please grant the borrower a continuation of their non-capping 12 month administrative forbearance from the
request date column in the attached.

The password is the March COD production password.

Thanks,

Zenovia




                                                         1
                 Case 3:17-cv-07210-SK Document 111-4 Filed 09/18/19 Page 6 of 19

Hong, Caroline

From:               FSAOperations
Sent:               Thursday, March 1, 2018 7:41 PM
To:                 'Compliance@edfinancial.com'
Cc:                 Bryson, Jane; Ed Servicer15_FP; Analysts-Compliance
Subject:            Forbearance Extension Request - 03/01/2018 - EdFin
Attachments:        ForbEXT_20180301_EDFIN.xlsx



Please grant the borrower a continuation of their non-capping 12 month administrative forbearance from the
request date column in the attached.

The password is the March COD production password.

Thanks,

Zenovia




                                                         1
                 Case 3:17-cv-07210-SK Document 111-4 Filed 09/18/19 Page 7 of 19

Hong, Caroline

From:               FSAOperations
Sent:               Thursday, March 1, 2018 7:41 PM
To:                 'ahamlin@gsmr.org'; 'ls-msgseniors@gsmr.org'
Cc:                 Bryson, Jane; Ed Servicer15_FP
Subject:            Forbearance Extension Request - 03/01/2018 - GRANITE STATE
Attachments:        ForbEXT_20180301_GSMR.xlsx



Please grant the borrower a continuation of their non-capping 12 month administrative forbearance from the
request date column in the attached.

The password is the March COD production password.

Thanks,

Zenovia




                                                        1
                 Case 3:17-cv-07210-SK Document 111-4 Filed 09/18/19 Page 8 of 19

Hong, Caroline

From:               FSAOperations
Sent:               Thursday, March 1, 2018 7:39 PM
To:                 'Ed-Claims_Research@navient.com'
Cc:                 Bryson, Jane; 'Tarynne.Wolfe@navient.com'; 'Cynthia.L.Titus@navient.com';
                    'Theresa.A.Elms@navient.com'; 'Kathleen.M.Hullihan@navient.com'; 'Lisa.B.Mataloni@navient.com';
                    Ed Servicer15_FP
Subject:            Forbearance Extension Request - 03/01/2018 - NAVIENT
Attachments:        ForbEXT_20180301_NAVIENT.xlsx



Please grant the borrower a continuation of their non-capping 12 month administrative forbearance from the
request date column in the attached.

The password is the March COD production password.

Thanks,

Zenovia




                                                          1
                 Case 3:17-cv-07210-SK Document 111-4 Filed 09/18/19 Page 9 of 19

Hong, Caroline

From:               FSAOperations
Sent:               Thursday, March 1, 2018 7:38 PM
To:                 'borrowerdefense@osla.org'
Cc:                 Bryson, Jane; Ed Servicer15_FP
Subject:            Forbearance Extension Request - 03/01/2018 - OSLA
Attachments:        ForbEXT_20180301_OSLA.xlsx



Please grant the borrower a continuation of their non-capping 12 month administrative forbearance from the
request date column in the attached.

The password is the March COD production password.

Thanks,

Zenovia




                                                        1
               Case 3:17-cv-07210-SK Document 111-4 Filed 09/18/19 Page 10 of 19

Hong, Caroline

From:              FSAOperations
Sent:              Thursday, March 1, 2018 7:38 PM
To:                FedLoanProgramManagement
Cc:                Bryson, Jane; Ed Servicer15_FP
Subject:           Forbearance Extension Request - 03/01/2018 - PHEAA
Attachments:       ForbEXT_20180301_PHEAA.xlsx



Please grant the borrower a continuation of their non-capping 12 month administrative forbearance from the
request date column in the attached.

The password is the March COD production password.

Thanks,

Zenovia




                                                       1
               Case 3:17-cv-07210-SK Document 111-4 Filed 09/18/19 Page 11 of 19

Hong, Caroline

From:              FSAOperations
Sent:              Wednesday, March 7, 2018 6:10 PM
To:                'Compliance@edfinancial.com'
Cc:                Bryson, Jane; Ed Servicer15_FP; Analysts-Compliance
Subject:           Forbearance Extension Request - 03/07/2018 - EdFin
Attachments:       FORBEXT_20180307_EDFIN.xlsx




Please grant the borrower a continuation of their non-capping 12 month administrative forbearance from the
request date column in the attached.

The password is the March COD production password.

Thanks,

Zenovia




                                                        1
               Case 3:17-cv-07210-SK Document 111-4 Filed 09/18/19 Page 12 of 19

Hong, Caroline

From:              FSAOperations
Sent:              Wednesday, March 7, 2018 6:11 PM
To:                'ahamlin@gsmr.org'; 'ls-msgseniors@gsmr.org'
Cc:                Bryson, Jane; Ed Servicer15_FP
Subject:           Forbearance Extension Request - 03/07/2018 - GRANITE STATE
Attachments:       FORBEXT_20180307_GSMR.xlsx




Please grant the borrower a continuation of their non-capping 12 month administrative forbearance from the
request date column in the attached.

The password is the March COD production password.

Thanks,

Zenovia




                                                       1
               Case 3:17-cv-07210-SK Document 111-4 Filed 09/18/19 Page 13 of 19

Hong, Caroline

From:              FSAOperations
Sent:              Wednesday, March 7, 2018 6:11 PM
To:                Enrollment Status
Cc:                Bryson, Jane; Ed Servicer15_FP; Fahley, James
Subject:           RE: Forbearance Extension Request - 03/07/2018 - Great Lakes
Attachments:       FORBEXT_20180307_GL.xlsx




Please grant the borrower a continuation of their non-capping 12 month administrative forbearance from the
request date column in the attached.

The password is the March COD production password.

Thanks,

Zenovia




                                                        1
               Case 3:17-cv-07210-SK Document 111-4 Filed 09/18/19 Page 14 of 19

Hong, Caroline

From:              FSAOperations
Sent:              Wednesday, March 7, 2018 6:11 PM
To:                'Ed-Claims_Research@navient.com'
Cc:                Bryson, Jane; 'Tarynne.Wolfe@navient.com'; 'Cynthia.L.Titus@navient.com';
                   'Theresa.A.Elms@navient.com'; 'Kathleen.M.Hullihan@navient.com'; 'Lisa.B.Mataloni@navient.com';
                   Ed Servicer15_FP
Subject:           Forbearance Extension Request - 03/07/2018 - NAVIENT
Attachments:       FORBEXT_20180307_NAVIENT.xlsx




Please grant the borrower a continuation of their non-capping 12 month administrative forbearance from the
request date column in the attached.

The password is the March COD production password.

Thanks,

Zenovia




                                                         1
               Case 3:17-cv-07210-SK Document 111-4 Filed 09/18/19 Page 15 of 19

Hong, Caroline

From:              FSAOperations
Sent:              Wednesday, March 7, 2018 6:07 PM
To:                FedLoanProgramManagement
Cc:                Bryson, Jane; Ed Servicer15_FP
Subject:           Forbearance Extension Request - 03/07/2018 - PHEAA
Attachments:       FORBEXT_20180307_PHEAA.xlsx




Please grant the borrower a continuation of their non-capping 12 month administrative forbearance from the
request date column in the attached.

The password is the March COD production password.

Thanks,

Zenovia




                                                       1
               Case 3:17-cv-07210-SK Document 111-4 Filed 09/18/19 Page 16 of 19

Hong, Caroline

From:              FSAOperations
Sent:              Wednesday, March 7, 2018 6:10 PM
To:                'bemery@mycornerstoneloan.org'
Cc:                'LoanProcessing@mycornerstoneloan.org'; 'tvig@mycornerstoneloan.org'; Bryson, Jane;
                   'nswensen@mycornerstoneloan.org'
Subject:           Forbearance Extension Request - 03/07/2018 - CORNERSTONE
Attachments:       FORBEXT_20180307_CORNERSTONE.xlsx




Please grant the borrower a continuation of their non-capping 12 month administrative forbearance from the
request date column in the attached.

The password is the March COD production password.

Thanks,

Zenovia




                                                        1
               Case 3:17-cv-07210-SK Document 111-4 Filed 09/18/19 Page 17 of 19

Hong, Caroline

From:              FSAOperations
Sent:              Wednesday, March 7, 2018 6:11 PM
To:                grp.fc-mgmt
Cc:                Bryson, Jane; Ed Servicer15_FP
Subject:           Forbearance Extension Request - 03/07/2018 - MOHELA
Attachments:       FORBEXT_20180307_MOHELA.xlsx




Please grant the borrower a continuation of their non-capping 12 month administrative forbearance from the
request date column in the attached.

The password is the March COD production password.

Thanks,

Zenovia




                                                      1
               Case 3:17-cv-07210-SK Document 111-4 Filed 09/18/19 Page 18 of 19

Hong, Caroline

From:              FSAOperations
Sent:              Wednesday, March 7, 2018 6:12 PM
To:                'EPNsightReports@nelnet.net'
Cc:                'david.guerrero@nelnet.net'; Bryson, Jane; Ed Servicer15_FP
Subject:           Forbearance Extension Request - 03/07/2018 - NELNET
Attachments:       FORBEXT_20180307_NELNET.xlsx




Please grant the borrower a continuation of their non-capping 12 month administrative forbearance from the
request date column in the attached.

The password is the March COD production password.

Thanks,

Zenovia




                                                          1
               Case 3:17-cv-07210-SK Document 111-4 Filed 09/18/19 Page 19 of 19

Hong, Caroline

From:              FSAOperations
Sent:              Wednesday, March 7, 2018 6:10 PM
To:                'borrowerdefense@osla.org'
Cc:                Bryson, Jane; Ed Servicer15_FP
Subject:           Forbearance Extension Request - 03/07/2018 - OSLA
Attachments:       FORBEXT_20180307_OSLA.xlsx




Please grant the borrower a continuation of their non-capping 12 month administrative forbearance from the
request date column in the attached.

The password is the March COD production password.

Thanks,

Zenovia




                                                       1
